Citation Nr: 1443913	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  09-19 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to a compensable rating for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel





INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from September 1976 to December 1988. 

This matter comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The case was previously before the Board in July 2012 when it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2012 the Board found that a new examination regarding the Veteran's hearing loss was necessary as the Veteran reported in June 2009 that his hearing loss had gotten worse in both ears and requested to be retested.  The Board remanded for the Veteran to be afforded an examination.

Pursuant to the Board's remand, the Veteran was scheduled for an audiology examination in August 2012 and the Veteran was notified by letter.  The Veteran failed to appear for the audiology examination.

In January 2013 a letter from the Veteran's representative was received stating:

[The Veteran] attempted to reschedule his VA examination without success.  He has advised this service he is ready and willing to attend the missed VA examination.

As such, an additional attempt should be made to schedule him for VA examinations.  

The Veteran receives treatment from the VA; however, records regarding the Veteran's treatment dated since May 2012 have not been obtained and associated with the claims file.  On remand, obtain and associate with the claims file records regarding the Veteran's treatment by VA dated since May 2012.  38 C.F.R. § 3.159 (2013).

The claims file reveals that the Veteran received primary care treatment from a Dr. R.A.; however, these records have not been obtained and associated with the claims file.  On remand, after obtaining any necessary authorization, attempt to obtain and associate with the claims file all treatment records regarding the Veteran from Dr. R.A.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain complete VA treatment records pertaining to the Veteran dated since May 2012.

2.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file treatment records regarding the Veteran from Dr. R.A.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, schedule the Veteran for a VA audiological examination to determine the likely etiology of the right ear hearing loss and the current level of impairment of his left ear hearing loss.  

The examiner should also comment on the functional effects of the Veteran's hearing loss.  

4.  Review the claims file to ensure that all the foregoing development has been completed and arrange for any additional development indicated.  Then, readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



